N-SAR EXHIBIT 77C OPPENHEIMER CURRENCY OPPORTUNITIES FUND SPECIAL SHAREHOLDER MEETING (Unaudited) On February 29, 2012, a shareholder meeting of Oppenheimer Currency Opportunities Fund (the “Fund”) was held at which the twelve Trustees identified below were elected (Proposal No. 1).At the meeting the sub-proposals in (Proposal No. 2) and (Proposal No. 3) were approved as described in the Fund’s proxy statement for that meeting.The following is a report of the votes cast: Nominee/Proposal ForWithheld Trustees William L Armstrong1,239,14621,070 Edward L. Cameron 1,239,14621,070 Jon S. Fossel1,239,14621,070 Sam Freedman 1,180,69779,519 Richard F. Grabish 1,239,14621,070 Beverly L. Hamilton 1,239,14621,070 Robert J. Malone 1,239,14621,070 F. William Marshall, Jr.1,239,14621,070 Victoria J. Herget 1,239,14621,070 Karen L. Stuckey 1,239,14621,070 James D. Vaughn 1,239,14621,070 William F. Glavin, Jr.1,239,14621,070 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstainBroker Non Vote 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstainBroker Non Vote 2e-1:Proposal to revise the fundamental policy relating to lending ForAgainstAbstainBroker Non Vote 2g-1:Proposal to revise the fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 2h:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstainBroker Non Vote 2i:Proposal to revise fundamental policy relating to underwriting ForAgainstAbstainBroker Non Vote Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstainBroker Non Vote
